     Case 5:19-cv-02003 Document 1 Filed 10/18/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
 9                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
        Jose Madriz,                             Case No.
12
                  Plaintiff,
13                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
        Mission Village Shopping                 Act; Unruh Civil Rights Act
15      Center, L.P., a California Limited
        Liability Company;
16      Cabrim, Inc., a California
        Corporation;
17      Tacos La Bufadora Mission
        Grove, LLC, a California Limited
18      Liability Company; and Does 1-10,

19                Defendants.

20
21          Plaintiff Jose Madriz complains of Mission Village Shopping Center,

22    L.P., a California Limited Liability Company; Cabrim, Inc., a California

23    Corporation; Tacos La Bufadora Mission Grove, LLC, a California Limited

24    Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:

25
26      PARTIES:

27      1. Plaintiff is a California resident with physical disabilities. He suffers

28    from arthrogryposis, cannot walk, and uses a wheelchair for mobility.


                                             1

      Complaint
     Case 5:19-cv-02003 Document 1 Filed 10/18/19 Page 2 of 7 Page ID #:2




 1      2. Defendants Mission Village Shopping Center, L.P. and Cabrim, Inc.
 2    owned the real property located at or about 497 E. Alessandro Blvd., Riverside,
 3    California, in July 2019.
 4      3. Defendants Mission Village Shopping Center, L.P. and Cabrim, Inc.
 5    own the real property located at or about 497 E. Alessandro Blvd., Riverside,
 6    California, currently.
 7      4. Defendant Tacos La Bufadora Mission Grove, LLC owned La Bufadora
 8    Baja Grill located at or about 497 E. Alessandro Blvd., Riverside, California,
 9    in July 2019.
10      5. Defendant Tacos La Bufadora Mission Grove, LLC owns La Bufadora
11    Baja Grill (“Restaurant”) located at or about 497 E. Alessandro Blvd.,
12    Riverside, California, currently.
13      6. Plaintiff does not know the true names of Defendants, their business
14    capacities, their ownership connection to the property and business, or their
15    relative responsibilities in causing the access violations herein complained of,
16    and alleges a joint venture and common enterprise by all such Defendants.
17    Plaintiff is informed and believes that each of the Defendants herein,
18    including Does 1 through 10, inclusive, is responsible in some capacity for the
19    events herein alleged, or is a necessary party for obtaining appropriate relief.
20    Plaintiff will seek leave to amend when the true names, capacities,
21    connections, and responsibilities of the Defendants and Does 1 through 10,
22    inclusive, are ascertained.
23
24      JURISDICTION & VENUE:
25      7. The Court has subject matter jurisdiction over the action pursuant to 28
26    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
27    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
28      8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                             2

      Complaint
     Case 5:19-cv-02003 Document 1 Filed 10/18/19 Page 3 of 7 Page ID #:3




 1    of action, arising from the same nucleus of operative facts and arising out of
 2    the same transactions, is also brought under California’s Unruh Civil Rights
 3    Act, which act expressly incorporates the Americans with Disabilities Act.
 4      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 5    founded on the fact that the real property which is the subject of this action is
 6    located in this district and that Plaintiff's cause of action arose in this district.
 7
 8      FACTUAL ALLEGATIONS:
 9      10. Plaintiff went to the Restaurant in July 2019 with the intention to avail
10    himself of its goods and to assess the business for compliance with the
11    disability access laws.
12      11. The Restaurant is a facility open to the public, a place of public
13    accommodation, and a business establishment.
14      12. Unfortunately, on the date of plaintiff’s visit, the defendants failed to
15    provide accessible dining surfaces.
16      13. On information and belief, the defendants currently fail to provide
17    accessible dining surfaces.
18      14. Plaintiff personally encountered this barrier.
19      15. By failing to provide accessible facilities, the defendants denied the
20    plaintiff full and equal access.
21      16. The lack of accessible facilities created difficulty and discomfort for the
22    Plaintiff.
23      17. The defendants have failed to maintain in working and useable
24    conditions those features required to provide ready access to persons with
25    disabilities.
26      18. The barriers identified above are easily removed without much
27    difficulty or expense. They are the types of barriers identified by the
28    Department of Justice as presumably readily achievable to remove and, in fact,


                                                3

      Complaint
     Case 5:19-cv-02003 Document 1 Filed 10/18/19 Page 4 of 7 Page ID #:4




 1    these barriers are readily achievable to remove. Moreover, there are numerous
 2    alternative accommodations that could be made to provide a greater level of
 3    access if complete removal were not achievable.
 4      19. Plaintiff will return to the Restaurant to avail himself of its goods and to
 5    determine compliance with the disability access laws once it is represented to
 6    him that the Restaurant and its facilities are accessible. Plaintiff is currently
 7    deterred from doing so because of his knowledge of the existing barriers and
 8    his uncertainty about the existence of yet other barriers on the site. If the
 9    barriers are not removed, the plaintiff will face unlawful and discriminatory
10    barriers again.
11      20. Given the obvious and blatant nature of the barriers and violations
12    alleged herein, the plaintiff alleges, on information and belief, that there are
13    other violations and barriers on the site that relate to his disability. Plaintiff will
14    amend the complaint, to provide proper notice regarding the scope of this
15    lawsuit, once he conducts a site inspection. However, please be on notice that
16    the plaintiff seeks to have all barriers related to his disability remedied. See
17    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
18    encounters one barrier at a site, he can sue to have all barriers that relate to his
19    disability removed regardless of whether he personally encountered them).
20
21    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
22    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
23    Defendants.) (42 U.S.C. section 12101, et seq.)
24      21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
25    again herein, the allegations contained in all prior paragraphs of this
26    complaint.
27      22. Under the ADA, it is an act of discrimination to fail to ensure that the
28    privileges, advantages, accommodations, facilities, goods and services of any


                                                4

      Complaint
     Case 5:19-cv-02003 Document 1 Filed 10/18/19 Page 5 of 7 Page ID #:5




 1    place of public accommodation is offered on a full and equal basis by anyone
 2    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 3    § 12182(a). Discrimination is defined, inter alia, as follows:
 4             a. A failure to make reasonable modifications in policies, practices,
 5                or procedures, when such modifications are necessary to afford
 6                goods,     services,   facilities,   privileges,     advantages,   or
 7                accommodations to individuals with disabilities, unless the
 8                accommodation would work a fundamental alteration of those
 9                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
10             b. A failure to remove architectural barriers where such removal is
11                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
12                defined by reference to the ADA Standards.
13             c. A failure to make alterations in such a manner that, to the
14                maximum extent feasible, the altered portions of the facility are
15                readily accessible to and usable by individuals with disabilities,
16                including individuals who use wheelchairs or to ensure that, to the
17                maximum extent feasible, the path of travel to the altered area and
18                the bathrooms, telephones, and drinking fountains serving the
19                altered area, are readily accessible to and usable by individuals
20                with disabilities. 42 U.S.C. § 12183(a)(2).
21      23. When a business provides facilities such as dining surfaces, it must
22    provide accessible dining surfaces.
23      24. Here, accessible dining surfaces have not been provided.
24      25. The Safe Harbor provisions of the 2010 Standards are not applicable
25    here because the conditions challenged in this lawsuit do not comply with the
26    1991 Standards.
27      26. A public accommodation must maintain in operable working condition
28    those features of its facilities and equipment that are required to be readily


                                             5

      Complaint
     Case 5:19-cv-02003 Document 1 Filed 10/18/19 Page 6 of 7 Page ID #:6




 1    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2       27. Here, the failure to ensure that the accessible facilities were available
 3    and ready to be used by the plaintiff is a violation of the law.
 4
 5    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 6    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 7    Code § 51-53.)
 8       28. Plaintiff repleads and incorporates by reference, as if fully set forth
 9    again herein, the allegations contained in all prior paragraphs of this
10    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
11    that persons with disabilities are entitled to full and equal accommodations,
12    advantages, facilities, privileges, or services in all business establishment of
13    every kind whatsoever within the jurisdiction of the State of California. Cal.
14    Civ. Code §51(b).
15       29. The Unruh Act provides that a violation of the ADA is a violation of the
16    Unruh Act. Cal. Civ. Code, § 51(f).
17       30. Defendants’ acts and omissions, as herein alleged, have violated the
18    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
19    rights to full and equal use of the accommodations, advantages, facilities,
20    privileges, or services offered.
21       31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
22    discomfort or embarrassment for the plaintiff, the defendants are also each
23    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
24    (c).)
25
26
27
28


                                               6

      Complaint
     Case 5:19-cv-02003 Document 1 Filed 10/18/19 Page 7 of 7 Page ID #:7




 1           PRAYER:
 2           Wherefore, Plaintiff prays that this Court award damages and provide
 3    relief as follows:
 4        1. For injunctive relief, compelling Defendants to comply with the
 5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6    plaintiff is not invoking section 55 of the California Civil Code and is not
 7    seeking injunctive relief under the Disabled Persons Act at all.
 8        2. Damages under the Unruh Civil Rights Act, which provides for actual
 9    damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13    Dated: October 16, 2019          CENTER FOR DISABILITY ACCESS
14
15                                     By:
16                                     ____________________________________
17                                            Russell Handy, Esq.
18                                            Attorney for plaintiff

19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
